DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 8/7/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The removed material to paragraph 0051 which is not supported by the original disclosure is underlined as follows: “A highly- irradiated part may have negligible helium (He) content of about 0 atomic weight percent before being used in a nuclear reactor, but a helium (He) content of about 1 to about 3 atomic weight percent, or greater, after being used in the nuclear reactor.”  The removal of the underlined is new matter since a workpiece is no longer highly-irradiated with a He content of about 0 at%.  In other words the sentence above can be read as “a part is highly-irradiated at 0 at% but more highly irradiated at 1-3 at%.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, 24, 25, 27-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Offer (US 2005/0150871 A1) in view of Kim “Effect of Noble Metal Coating .
Regarding claim 1, Offer teaches:
A method for reducing leakage through a defect area defined in a reactor component [0060-0061], the method comprising: 
forming a first spot material portion on the reactor component by friction-sealing a first part of a consumable structure to the reactor component at a first position of the reactor component [0048-0049 and figures 10A-D], 
the friction-sealing the first part includes pressing the consumable structure [contact rod (20)] against the first position of the reactor component while using a machine [welding apparatus (100)] to at least one of rotate and oscillate the consumable structure [0033-0034, 0048 and figures 10B-C]; (and)
moving the consumable structure away from the reactor component to face a second position of the reactor component [0049 and figure 10D]; and 
forming a second spot material portion on the reactor component by friction-sealing a second part of the consumable structure to the reactor component at the second position of the reactor component [the process is repeated till the defect is corrected; 0049], 
the friction-sealing the second part includes pressing the consumable structure against the second position of the reactor component while using the machine to at least one of rotate and oscillate the consumable structure [the process is repeated till the defect is corrected; 0049], 
[see figures 10A-D)].  
Offer does not teach:
the consumable structure including a noble metal, ferrite, a composition that produces ferrite upon deposition, or a combination thereof and 
the pressings are for about 0.5 second to about 10 seconds. 
Concerning the material of the consumable structure:
The examiner notes that it is well-known in the art to make reactor components from the materials in claim 4 due to their material properties, such as strength, corrosion resistance, high melting point, etc., and/or cost.   Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include any metal that was in the base material into the consumable rod in order to ensure bondability/compatibility.  Note that it is well-known in the art that Cu is a noble metal and is used as an alloy in the steels mentioned in claim 4 in order to produce precipitation hardening properties or to enhance corrosion resistance particularly in sea water environments.  Furthermore, it is well-known that the steels listed in claim 4 may contain ferrite.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted 
Even so, Kim teaches that carbon steel is used extensively in nuclear power plants which includes boiling water reactors (BWR) and by using Pt/Rh doped carbon steel on the surface erosion-corrosion is reduce.  Kim also teaches several different methods of cladding, alloying, thermal spray, feed wire (welding), etc., to produce a dilute noble metal layer; abstract, introduction, conclusion, and figure 7.
Offer teaches rod (20) has an appropriate composition and it may have improved composition and/or microstructure relative to the substrate; 0039.  Also note that the Offer process is a cladding process typically called friction surfacing (FS).
Since the Offer method is a friction surfacing/cladding method and may have any appropriate composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add noble metals, Pt and/or Rh, to consumable rod (20) in order to form a Pt/Rh doped weld/surface that is erosion-corrosion resistant.  Furthermore, the claim would have been obvious because a particular technique, i.e. “adding noble metals to cladding materials to achieve a doped surface”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or 
Concerning the pressing time:
The Offer process inherently has a pressing time since it is not an instantaneous process due to heat needing to be created by friction.  
Gandra teaches that time is a result effective variable when FS; see section “3.2.3. Travel speed”.  Note that while Gandra is drawn to the speed at which the consumable rod transverses the surface the same principles apply to when one is spot surfacing, which is known as dwell time, because the heat input is what is determining the resulting effects and this is ultimately controlled by the amount of time the consumable rod is pressed against the surface.  
Therefore, it would have been obvious if not necessary to one of ordinary skill in the art at the time of the invention to control the pressing/dwell time to that claimed in order to achieve a weld, a desired thickness, and/or a desired microstructure.   
Lastly, should the applicant successfully prove that the defects of Offer are not leaking anything then it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Offer method on a leaking defect in order to stop the leak.  Additionally, one would have been motivated to use the Offer method because it is a solid state method.  
Regarding claim 2, Offer teaches:
[0033-0034].  
Regarding claim 3, Offer teaches:
wherein the friction-sealing the first part includes pressing the consumable structure against the first position of the reactor component while using the machine to oscillate the consumable structure in one of a linear and a rotational manner [0033-0034].  
Regarding claim 4, Offer does not teach:
wherein the reactor component includes at least one of stainless steel, carbon steel, nickel-based steel, low-alloy steel, and chromium-based steel, 
a thickness of the first spot material portion is in a range of 0.1 mm to 6.0 mm, and 
a width of the first spot material portion is in a range of 1 mm to 25 mm.  
Concerning the reactor material:
The examiner notes that it is well-known in the art to make reactor components from the claimed materials due to their material properties, such as strength, corrosion resistance, high melting point, microstructure, etc., and/or cost.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Kim teaches that carbon steel is used extensively in nuclear power plants which includes boiling water reactors (BWR); introduction.  

Concerning the thickness and width:
Gandra teaches that friction surfacing (FS) widths and thicknesses that fall well within the claimed ranges and that these are controlled by the process parameters; Table 3 and figure 29. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any weld deposit thickness and width, including those claimed, in order to accomplish the goal of fixing a defect.   
Gandra and the claims differ in that Gandra does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was filed would have considered the invention to have been obvious because the ranges taught by Gandra overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference; In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 
Regarding claim 5, Offer teaches:
wherein the consumable structure includes at least one metal [filler metal; 0026], 
the forming the first spot material portion by friction-sealing includes pressing the consumable structure against the first position of the reactor component using a pressure, a contact time, and a motion speed of the consumable structure that are sufficient to plasticize the first part of the consumable structure without heating the reactor component above a melting point of the reactor component [0006, 0033; note that since Offer forms a solid state friction weld/clad he inherently meets these limitations], and 
the motion speed corresponds to one of a rotational speed, a rotational oscillation frequency, and a linear oscillation frequency [0033].  
Regarding claim 6, Offer teaches:
Page 3 of 13the consumable structure has a rod shape [see figures 1A-B]. 
Offer does not teach:
a diameter of the consumable structure is a range from 1 mm to 25 mm, and 
wherein the consumable structure includes a same material as the reactor component.
Concerning the diameter:
Gandra teaches a consumable rod diameter of at least 10-32mm and that the diameter is a result effective variable; 3.2.4 and figure 29.

Concerning the same material: 
Gandra teaches that the metal of a consumable rod can be of the same or similar metal as the base/surface metal; Table 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a rod of the same or similar metal as that of the reactor material in order to ensure bondability/compatibility or have the same/similar material properties as the reactor material. In other words, use a consumable containing Fe with steel based components in order to avoid having dissimilar metal problems such as CTE compatibility or metallurgical bondability/compatibility.    
Regarding claim 7, Offer teaches:
wherein the consumable structure has a rod shape [see figures 1A-B], and 
the forming the first spot material portion, the forming the second spot material portion, or both the forming the first spot material portion and the forming the second spot material portion are performed while the reactor component is at least partially submerged under a liquid [0060]
Offer does not teach:
the consumable structure includes the noble metal, and 

 As noted above in the rejection of claim 1, Kim teaches that carbon steel is used extensively in nuclear power plants which includes boiling water reactors (BWR) and by using Pt/Rh doped carbon steel on the surface erosion-corrosion is reduce.  Kim also teaches several different methods of cladding, alloying, thermal spray, feed wire (welding), etc., to produce a dilute noble metal layer; abstract, introduction, conclusion, and figure 7.
Offer teaches rod (20) has an appropriate composition and may have improved composition and/or microstructure relative to the substrate; 0039.  
Gandra teaches producing ferrite upon disposition of mild steel on mild steel; pg. 1067, right column.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to repair an existing reactor part made of a ferrite containing material with the same material in order to ensure bondability/compatibility, as opposed to using a dissimilar material or to have a desired hardness/microstructure.  Note that in order for the repair metal to be the same as the reactor part the consumable rod will form ferrite upon cooling after deposition.  
Since the Offer method is a friction surfacing/cladding method and may have any appropriate composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add noble metals, Pt and/or Rh, to consumable rod (20) in order to form a weld/surface that is erosion-corrosion resistant.  Furthermore, the claim 
Regarding claims 8-10, Offer teaches:
wherein at least one of the forming the first spot material portion and the second spot material portion is performed while the reactor component is underwater [0060], 
the reactor is a nuclear reactor [a BWR is a nuclear reactor; 0060], and   
wherein the reactor component is a shroud [0060].
Offer does not specifically teach:
the reactor component has been highly irradiated, 
the reactor component is an internal reactor component for use inside the reactor, and 
wherein the reactor component is a steam separator.
However, Offer does note that the reactor component may have to be welded underwater or within the vessel and the process may be performed on existing cracks; 0060.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the Offer process could be used on any component of a BWR, 
Regarding claim 11, Offer teaches:
forming a bridge over at least part of the defect area without using a fusion welding process, wherein the defect area is one of a crack, an opening, and a gap defined in the reactor component [spot welds deposited like that shown in figure 4A would be a bridge; 0054, 0060], wherein 
the forming the bridge includes forming a plurality of spot material portions on the reactor component by Page 4 of 13friction-sealing parts of the consumable structure on different parts of the reactor component along the defect area while using the machine to position and at least one of rotate and oscillate the consumable structure, each of the plurality of spot material portions overlaps another one of the plurality of spot material portions in a pattern that overlaps the defect area [note that a plurality of spot welds are needed to cover a crack like that shown in figure 1B and one could use the patterns shown in figures 6A-B], and 
[any two of the welds needed to cover the crack may be these].  
Regarding claim 12, Offer teaches:
wherein the forming the bridge includes forming the bridge to have a width and a length that are greater than a width and a length of the defect area such that at least one of the plurality of spot material portions bonds to locations of the reactor component that are adjacent to the defect area [applying the patterns shown in figures 6A-B to a crack like of figure 1B would meet this limitation], and 
the forming the bridge includes 
moving the consumable structure away from contacting the reactor component after forming one of the plurality of spot material portions [figures 10A-C] and 
repositioning the consumable structure to contact a different part of the reactor component before forming a next spot material portion among the plurality of spot material portions [figure 10D].  
Regarding claim 13 and 14, the rejections of claims 11 and 112 also apply here since welding the defect area is also welding a region of the reactor component.
Regarding claim 15, Offer teaches:
coupling the consumable structure to the machine before the forming a first spot material portion [contact rod housing couples rod (20) prior to welding; 0032 and figure 10A], wherein the machine includes a motor [mechanisms for positioning, rotating, oscillating, and moving; 0032].
Regarding claim 16, the following is addressed in the rejections of claims 1 and 11-14:
Page 6 of 13forming bridges over the selected defects without using a fusion welding process, wherein the forming the bridges includes forming a plurality of spot material portions on the reactor component by friction-sealing parts of the consumable structure to different parts of the reactor component while using the machine to position and at least one of rotate and oscillate the consumable structure, 
the forming the bridges includes 
retracting the consumable structure from the reactor component after forming each corresponding one of the plurality of spot material portions and 
repositioning the consumable structure to contact a different part of the reactor component before forming each next corresponding spot material portion among the plurality of spot material portions, 
the forming the bridges includes the forming a first spot material portion and the forming a second spot material portion, 
the forming the bridges includes forming spot material portion patterns that overlap the selected defects, and 
the spot material portion patterns include the plurality of spot material portions.  
What is not addressed is:
mapping locations of a plurality of defects in the defect area using an instrument; and
selecting defects among the plurality of defects based on at least one dimension of the plurality of defects. 

Regarding claim 24, Offer teaches:
A friction-spot bonding method for reducing leakage through a defect area defined in a workpiece [0060-0061], the method comprising: 
using a machine [welding apparatus (100)] that is coupled to a consumable structure [contact rod (20)] to rotate the consumable structure, oscillate the consumable structure, or both rotate and oscillate the consumable structure [0032]; and 
[0048-0049 and figures 10A-D], the forming the plurality of spot material portions includes, 
forming a first spot material portion on the workpiece by moving the consumable structure to contact a first position of the workpiece for a first period of time while applying a first axial force to the consumable structure and using the machine to rotate the consumable structure at a first rotational speed, oscillate the consumable structure at a first frequency, or both rotate the consumable structure at the first rotational speed and oscillate the consumable structure at the first frequency so a first part of the consumable structure bonds to the first position of the workpiece [0033-0034, 0048 and figures 10B-C], 
moving a remaining portion of the consumable structure away from the first position of the workpiece to face a second position of the workpiece [0049 and figure 10D], 
forming a second spot material portion on the workpiece by moving the remaining portion of the consumable structure to contact the second position of the workpiece for a second period of time while applying a second axial force to the remaining portion of the consumable structure and using the machine to rotate the remaining portion of the consumable structure at a second rotational speed, oscillate the consumable structure at a second frequency so a second part of the consumable structure bonds to the second position of the workpiece, or both, or both or both rotate the consumable structure at the second rotational speed and oscillate the consumable structure at the second frequency [note that the second time, axial force, frequency, and speed are not required to be different and the process is repeated till the defect is corrected; 0049], 
the first and second positions of the workpiece being different positions and including a portion of the defect area such that at least Page 10 of 13one of the first and second spot material portions overlaps at least part of the defect area [see figures 10A-D)].  
Offer does not teach:
the consumable structure including a noble metal, ferrite, a composition that produces ferrite upon deposition, or a combination thereof, and 
the first period of time and the second period of time each being in  a range of about 0.5 to 10 seconds.
Refer to the rejection of claim 1 concerning these limitations.
Regarding claim 25, refer to the rejection of claim 7 concerning these limitations.
Regarding claim 27, Offer does not teach:
wherein the forming the plurality of spot material portions includes tilting the consumable structure to contact at least one of plurality of positions of the workpiece at an angle while forming one of the plurality of spot material portions, the angle is one of a lag angle and a lead angle, and the angle is in a range of 1 to 10 degrees with respect to the workpiece.
Gandra teaches a tilt angle of 0-3 degrees may result in an increase of bond width; 3.2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to tilt the consumable rod as taught by Gandra in order to increase the bond width.  
Regarding claims 28-31 and claim 34, the limitations of these claims are addressed in the rejections of claims 1, 7, and 24.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Offer (US 2005/0150871 A1) in view of Kim “Effect of Noble Metal Coating on Carbon Steel Corrosion in High-Temperature Water” and Gandra et al. “Friction surfacing – A review” as applied to claim 24, and further in view of Offer (US 2004/0250584 A1).
Regarding claim 26, refer to the rejections of claims 1 and 11-14 for the following:
wherein the forming the plurality of spot material portions includes covering the defect area with the plurality of spot material portions.
The following is not addressed:
performing a stress mitigation process on the plurality of spot material portions after the forming the plurality of spot material portions bonded to the plurality of positions of the workpiece, 
the stress mitigation process includes improving a surface finish of the plurality of spot material portions using one of a sanding, and a surface-treatment process.  
Concerning the stress mitigation:
‘584 teaches using a mechanical transducer to reduce stresses in weld (12); front page.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ‘584 process into the Offer in order to reduce stresses in the weld. 
Concerning the surface finish improvement:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to sand, grind, mill, etc. the surface of the weld in order to improve aesthetics or to remove additional stress risers.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Offer (US 2005/0150871 A1) in view of Kim “Effect of Noble Metal Coating on Carbon Steel Corrosion in High-Temperature Water” and Gandra et al. “Friction surfacing – A review” as applied to claims 1 and 24, and further in view of Shimamura et al. (US 2007/0253518 A1).
Regarding claims 32 and 33, the applied prior art teaches the following as noted above:
the forming the bridge including the forming the first spot material portion on the reactor component and the forming the second spot material portion on the reactor component by friction-sealing the first part and the second part of the consumable structure at the first position and the second position of the reactor component, respectively [this addressed in the rejection of claim 1], 
wherein the portion of the defect area overlaps a portion of the corresponding defect [it is inherent that a defect area contains/overlaps a defect or it would not be called a defect area]; and 
the forming the bridge including the forming the plurality of spot material portions bonded to the plurality of positions of the workpiece [this addressed in the rejection of claim 1], 
[it is inherent that a portion of the workpiece contains/overlaps a defect or the workpiece would not have a defect].
What is not addressed is:
mapping locations of one or more defects in the defect area of the reactor/workpiece using an instrument and a controller before the forming the first/plurality of spot material portions,
the machine including the instrument and the controller, 
the instrument including a camera, an ultrasonic sensor, or both the camera and the ultrasonic sensor, 
the mapping locations of the one or more defects including measuring dimension information of the one or more defects using the instrument, the dimension information including a defect size, a defect depth, or both the defect size and the defect depth; and 
forming a bridge over a corresponding defect among the one or more defects in the defect area in response to the controller determining the dimension information of the corresponding defect is less than a threshold value.
Concerning the mapping: 
This exactly what a welding inspector does; examine a weldment for defects using vision, gauges, ultrasonic testing, x-ray testing, etc., determine if the defect(s) physical properties like length, depth, frequency, etc. exceed acceptable limits noted in standards like D1.1, B2.1, etc., note location(s) of defects, and pass on the information to the welder/fabricator/owner for correction; source: the examiner was a CWI.  Thus, it would have 
Concerning the use of a controller and instrument(s): 
Shimamura teaches, “VT (visual testing) apparatus realized by mounting an inspection camera on a swimming type vehicle and UT (ultrasonic testing) apparatus realized by combining a swimming type vehicle and an arm to mount a UT probe for the purpose of inspecting weld lines in water located under the shroud support plate in a lower part of the core are known.”; 0008.
Since the welding inspection process is well-known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to automate the welding inspection method using a known swimming robot due to the workpieces being “highly irradiated”.  Note that providing an automatic or mechanical means to replace a manual activity . 

Response to Arguments
Applicant's arguments filed 8/7/20 have been fully considered but they are not persuasive.
The applicant states, 
“Applicants respectfully request that the Examiner stop taking Official Notice because, contrary to the assertions in the Office Action, Applicants actually have traversed the Examiner's taking of Official Notice. See e.g., Applicants' traversal of Official Notice on pp. 21-22 of the Amendment filed on August 9, 2019”.  
The examiner will not.  To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241.  Note that neither the response dated 8/9/19 nor the current rejection has the applicant stated why these official notice statements are not common knowledge or well-known in the art.  The applicant also argues the examiner use of official notice is excessive.  The examiner apologizes if its use seems 
The applicant argues,
“However, the reasoning to support these modifications in Offer '871 is absent from the cited art in Offer '871, Kim, and Gandra. Kim does not suggest friction-sealing may be used instead of the autoclave process for depositing the Pt/Rh on the test specimen (see Specimen Preparation Section of Kim, p. 109).”
The examiner agrees to the extent that Kim does not suggest using friction surfacing but Kim does teach/suggest other cladding methods maybe used “to produce dilute noble metal layers on the surface”; page 108, second column.  In fact, Offer US 10,041,163 B1 is drawn to thermal spray coating/cladding with noble element doped filler metal and Offer US 
The applicant argues, 
“Gandra does not disclose the relationship between travel time and process results (e.g., coating width) may be similar to the relationship between pressing time and process results. Accordingly, it logically follows that the Examiner's reasoning for modifying Offer '871 as set forth in the Office Action has been improperly gleaned from improper hindsight based Applicants' specification and claims. Accordingly, it is respectfully submitted that the Examiner's modification of Offer '871' is improper and should be withdrawn.”
First, there is absolute zero hindsight.  Second, logic dictates that the electrofriction welding is not instantaneous since friction is required which inherently takes time to build up, even with the assistance of resistance heating.  Third, a layman would understand that as long as there is sufficient pressure and friction the consumable rod will continue to be consumed.  Thus, one looking through the eyes of ordinary skill in the art, and not in a vacuum as the applicant, would undoubtedly understand that there is a relationship between time and results like coating thickness or microstructure.  
The applicant argues,
“the Examiner's reasoning lacks a rational underpinning because the Examiner's modifications undo each other. The Examiner first modifies Offer '871's rod 20 ("consumable structure") to have the same material as the Offer '871's substrate 10 ("workpiece"), specifically (stainless steel, carbon steel, Ni-based steel, low-alloy steel, and Cr-based steel) to "ensure bondability, compatability), but then the Examiner apparently modifies Offer '871's rod 20 
The examiner is confounded as to if the applicant does not understand the art or the rejection or if it is something else that spawns this argument.  For clarity the examiner is suggesting that a rod made from the same material as the workpiece is doped with the Pt/Rh; ex: for a carbon steel workpiece a carbon steel rod would be doped with Pt/Rh.  Kim specifically teaches using noble metal alloy materials for the alternative cladding methods, Offer ‘871  teaches the rod can have an improved composition; 0039, and Offer US 2003/0121956 A1 clearly teaches doping the filler; 0080.  Thus, the examiner is only suggesting what is obvious if not already known in the art.  With that being said, it is hard to believe that someone as well versed in the art as the applicant would not understand the rejection and/or would think the examiner’s modifications undo each other.  
In response to Gandra teaching against forming ferrite, this is simply not true.  Gandra teaches placing mild steel on mild steel which forms a type of ferrite for increased hardness; pg. 1067, right column, last paragraph.  The applicant is cherry picking the preceding paragraph which is drawn to placing stainless steel over mild steel which is not what the examiner is suggesting.  Also, the applicant’s noted paragraph only excludes one type of ferrite which does not mean other types are not present.    
The applicant argues, 
“Claims 1 and 24 of the present application have features directed to friction-spot sealing, which is a different process than the electro-friction sealing process in FIGS. 1OA to 10D of Offer '871. The electro-friction sealing process in FIGS. 1OA to 10D of Offer '871 requires electric-resistance heating, but friction-spot sealing does not require electric-resistance heating. Kim does not remedy the deficiencies of Offer '871. 

First, the claims do not exclude the use of electrofriction welding.  Second, the list of disadvantages listed by the applicant are purely mechanical and are to be expected when the heat for welding is not supplemented by an exterior/additional heat source.  Third, the same welding principle applies in each case; once an appropriate temperature is reached the welding material is transferred by mechanical force/extrusion.  Fourth, there is no evidence that a rod used for one cannot be used for the other. 
Offer argues, 
“Kim describes processes for coating noble metal layers such as Pt/Rh on the surface of a substrate to protect the underlying substrate from corrosion. The electrofriction welding processes in Offer ‘871 is different and instead forms welding portions for covering (and/or sealing) defects and cracks, not to protect the underlying substrate from corrosion. For at least this reason, Kim would not have led a person of ordinary skill in the art to modify the consumable rod 20 in Offer ‘871 to include noble metals, such as Pt/Rh, as suggested in page 7 of the Office Action.”
However, one reading Offer ’871 paragraph 0052 would note that cladding is an intended purpose, thus Offer may be used for the same purpose of protecting the underlying substrate.    
Offer argues, 
“The electrochemistry in Kim’s article is unrelated to the electrofriction welding in Offer ‘871. Kim discusses how the addition of noble metals on carbon steel surfaces provides corrosion resistance. In my opinion, the references cited by the Examiner, including Kim, fail to appreciate the significance of atomic helium formation in highly irradiated structural reactor materials is that it typically leads to unacceptable helium hot-cracking in the weld deposit and adjacent heat-
This is nothing more than opinion.  It also fails to even address the examiner’s motivation for combining the references and that Offer ‘871 suggests welding/cladding in such conditions; 0060.
Offer argues, 
“Also, according to page 109 of Kim, Kim forms the Pt/Rh noble metal layer using a noble metal chemical addition (NMCA) process in an autoclave. Kim’s NMCA process takes 48 hours and is substantially different than the electrofriction welding process in Offer ‘871, which does not use an autoclave. Kim’s process also is substantially different than the friction-sealing processes in claims 1 and 24 of the present application, where the consumable structure is intermittently pressed against a workpiece for short durations of 0.5 to about 10 seconds while being rotated and/or oscillated. The substantial differences between the processes in Kim and Offer ‘871 are additional reasons why, in my opinion, it would not have been obvious to modify Offer ‘871’s electrofriction welding process to arrive at the methods in claims 1 and 24 of the present application.”
This is nothing more than opinion and why the references may be combined is addressed above.  
Offer argues, 
“Also, I respectfully disagree with the Examiner’s contention that one of ordinary skill in the art necessarily would have had a reason to add a ferrite containing material to the rod 20 in Offer ‘871 for the purpose of “ensuring bondability / compatibility” in a friction sealing process as suggested by the Examiner.”
This is nothing more than opinion and does not contradict the reason the examiner gave for using a ferritic rod.  The examiner is not suggesting the addition of ferrite to a rod but that the rod is ferritic material.  The examiner points the applicant to his own application, US 2003/0121956 A1, where he discloses reactor materials contain ferrite.  This is also a good time to again remind the applicant of his duty of candor.   
Offer argues, 
“The abstract of Gandra mentions friction surfacing allows the joining of dissimilar or otherwise incompatible materials that would be difficult to deposit with fusion based welding methods. Gandra, however, does not appear to mention ferrite ensures bondability and/ or compatibility.”
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to the arguments drawn to long felt need, the arguments are solely based upon opinion, provided no factual data, are not completely commensurate with the scope of the claims, and thus not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hettiarachchi et al. teaches reactor surfaces with noble metals reduce hydrogen demand and lists several reactor steels.
Improved Stainless Steel Reactor Material teaches adding Pt or Cu to reactor stainless steels.
Evans teaches carbon steel consists primarily of ferrite.
See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735